DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figs. 1-2 and 4-8 reference numeral 10 is indicating the entire page not just the massage gun. In fig 3 reference numeral 2 is not pointing to the conversion mechanism but instead the space on the page.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 1 uses legal phraseology "are disclosed".  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 6-7 and 9 are objected to because of the following informalities:  
In claim 1, line 7 "another end" should be changed to --another end of the hollow shell-- to clarify antecedent basis. 
In claim 1, line 9 "another side" is changed to --another side of the movable block-- to clarify antecedent basis. 
In claim 1, line 10 "a further side" is changed to --a further side of the movable block-- to clarify antecedent basis. 
In claim 1, line 14 "an axial direction of the through hole" is changed to --the axial direction of the through hole-- to correct antecedent basis. 
In claim 4, line 3 "another end" is changed to --another end of the C-shaped collar-- to clarify antecedent basis. 
In claim 6, line 5 "an axial direction of the through hole" is changed to --the axial direction of the through hole-- to correct antecedent basis. 
In claim 7, line 2 "one end" is changed to --one end of the hollow shell-- to clarify antecedent basis. 
In claim 7, line 2 "another end" is changed to --another end of the hollow shell-- to clarify antecedent basis. 
In claim 9, line 2 "another end" is changed to --another end of the C-shaped collar-- to clarify antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (8,951,216).
With respect to claim 7, Yoo discloses a conversion mechanism (structures within element 20 in fig 1) of hand-held massage gun (massage apparatus, fig 1), comprising a hollow shell (20, fig 1), one end having an opening (hole through which element 16a moves) and another end having a long hole (hole through which element 17a reciprocates in fig 1); a movable block (16/17, fig 1) accommodated in the hollow shell, one side of the movable block having an inclined surface (16c, fig 1) disposed corresponding to the opening (see location of inclined surface in fig 1) and another side having an abutting portion (17c, fig 1), and a further side (side of 17 opposite 17c near lead line of 17b in fig 1) extending a linkage rod (17a/21b, fig 1) inserted in the long hole; at least one return spring (23, fig 1), elastically supported between the hollow shell and the abutting portion (see location between shell 20 and abutting side of 17 in fig 1).
Allowable Subject Matter
Claims 1-6 are allowed (dependent upon correction of the claim objections recited above).
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mabuchi (4,088,128), Takaishi (4,495,940), Wing (4,549,535), Dungan (6,228,042), Tucek (6,537,236), Colloca (2007/0150004), Tsai (2010/0137907), Murugan (8,096,963), Fuhr (9,345,633), Chuang (2019/0159961), Zhou (2020/0289364), Chen (2022/0087894), and Lu (2022/0096320) are cited to show additional massage guns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785